Citation Nr: 1424391	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M. S., and J. A.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, which includes combat service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2013 hearing.  The transcript of this hearing has been associated with the file.


FINDINGS OF FACT

1.  As of December 3, 2007, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD has not been productive of total occupational and social impairment.

3.  It is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the period from December 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a grant of TDIU have been met for the period from December 3, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letter dated June 2009.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and records of his VA treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran was also afforded a VA examination in July 2009.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The examination and accompanying opinion are adequate as they are based on review of the Veteran's relevant medical history, the examiner provided clear conclusions with supporting data, and the examiner offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating for PTSD

By way of background, the RO granted service connection for PTSD and assigned a rating of 10 percent in a June 2006 rating decision.  Thereafter, the Veteran filed a notice of disagreement in November 2006 and the RO issued an April 2007 rating decision, which increased the rating to 30 percent.  As the Veteran did not submit a substantive appeal (Form 9) with regard to the June 2006 rating decision and new and material evidence was not received by VA within one year of the rating decision, the June 2006 became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).

In May 2008, VA received another claim for an increased rating for the Veteran's PTSD.  VA provided an examination in July 2008 and issued a rating decision in October 2008 in which the RO increased the Veteran's rating to 50 percent.  Although the Veteran did not submit a notice of disagreement with the October 2008 rating decision, VA was in receipt of new and material evidence regarding the severity of the Veteran's PTSD within one year of the October 2008 rating decision.  This evidence, which is comprised of a June 2009 statement in which the Veteran contends that his PTSD has worsened, indicates that there were VA treatment records that were recorded within one year of the October 2008 rating decision that demonstrate the claimed worsening.  Thus, the October 2008 rating decision did not become final and remains pending, and is the proper determination for appellate review.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In December 2009, the RO issued a rating decision in which the Veteran's 50 percent rating was continued.

The Board notes here that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from May 2007.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  For example, a GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a score between 31 and 40 is assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

June 2007 VA treatment records document the Veteran's report that he was doing well and that his, mood, sleep, and irritability have improved.  The reporting clinician noted some dysphoria, normal psychomotor activity, and fair eye contact, among other symptoms.  However, VA treatment records dated December 2007 and April 2008 show a marked worsening of the Veteran's symptoms.  These records indicate that the Veteran was isolative, irritable, and displayed vegetative symptoms.  At that time, he was dysphoric, demonstrated decreased psychomotor activity, displayed poor eye contact, demonstrated speech with decreased rhythm and volume, and displayed depressed mood and blunted affect.   These records also indicate that the Veteran's thoughts were logical and goal-directed, his insight and judgment were without gross impairment, and he denied any suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 44.

In statements dated July 2008, the Veteran and his wife reported that the Veteran has depression, road rage, communication problems, and flashbacks.  The Veteran is not able to handle unexpected noise, such as noise from aircraft, which has resulted in nightmares and sleep impairment.  The Veteran also reported that he has had problems in work environments.  Specifically, he has hit people at work when approached from behind.  With regard to social and family settings, the Veteran's wife stated that the Veteran is withdrawn and that she has gone to family gatherings and vacations without him because large crowds make him uncomfortable.

During his July 2008 VA examination, the Veteran reported that he has recurrent dreams and nightmares that occur weekly to monthly; interrupted sleep; flashbacks and recurrent recollections that are triggered by hearing Asian people speak foreign languages; feelings of panic and distress in crowds, which result in a sense of urgency to leave; difficulty showing affection to his wife; and a tendency to distance himself from others.  The report also indicates that the Veteran is hypervigilant and has an exaggerated startle response; has suicidal thoughts on occasion, but no previous suicide attempts; is irritable; has road rage, which includes having thoughts of running into other drivers who block him in traffic; has a history of violence/assaultiveness; avoids the news at times, as it may distress him; has poor concentration that makes it difficult to watch movies or read the newspaper; has difficulty making decisions; and lacks motivation to pursue former interests.  Again, the Veteran reported that he hit a coworker who startled him and the examiner noted that the Veteran last worked in 1988.

The examiner noted that the Veteran arrived at the examination with a neat and clean appearance, and he was appropriately dressed.  He displayed an ability to maintain minimum personal hygiene; did not describe problems with activities of daily living; and was oriented to time, place, person, and situation.  His speech was soft and coherent, he was cooperative, his attention was intact, and his thought processes were unremarkable.  He did not demonstrate or report any psychomotor retardation or agitation; impairment of recent memory; ritualistic behavior; hallucinations, delusions, or ideas of reference; or inappropriate behavior, tics, or mannerisms.  The Veteran did, however, demonstrate blunted affect, anxious mood, depression, impairment of recent memory, and mild impairment of immediate recall.

In making a final assessment of the Veteran's disability, the examiner concluded that the Veteran was impaired in both social and vocational arenas, and assigned a GAF score of 45, which the examiner noted represents serious impairment in social functioning.

In VA treatment records dated November 2008 and May 2009, VA clinicians reported that the Veteran demonstrated flat or blunted affect and documented the Veteran's report of depressed mood, increased anxiety, more frequent flashbacks, isolative behavior with irritability, and vegetative symptoms.  He was dysphoric with decreased psychomotor activity, made poor eye contact, and had spontaneous but abnormal speech.  Nevertheless, his insight and judgment were without gross impairment and he demonstrated that he had logical, goal-directed thoughts at that time.

In a report of the Veteran's July 2009 VA examination, an examiner documented the Veteran's report that he has good relationships with his wife and daughter, and that his social interactions are limited to things he can do alone or with his wife and daughter.  Again, it was noted that he rarely participates in recreational activities because he experiences anxiety in crowded places and that he has a history of violence/assaultiveness with regard to his road rage and irritability.  He reported that he has had confrontations with other residents of an apartment complex where he used lived due to his inability to handle noise.  With regard to noise, he also reported an incident where he was so startled by the sound of thunder while he was sleeping that he kicked his wife.

The examination report also documents the Veteran's reports of sleep impairment, nightmares, panic attacks, distressing recollections, avoidance of things associated with in-service trauma and that may cause recollections of that trauma, feelings of detachment or estrangement, and a sense of a foreshortened future.  With regard to the Veteran's impulse control, motivation, and mood, the examiner noted that the Veteran recently purchased a truck "on impulse."

Upon physical examination, the examiner observed that the Veteran was clean and appropriately dressed; his psychomotor activity was unremarkable; his attitude was cooperative; his thought process and content were unremarkable; he did not suffer from delusions, hallucinations, or ritualistic behavior; he demonstrated good judgment; and he was oriented to person, time, and place.  However, his speech was soft and he mumbled, his affect was flat, his mood was dysphoric, he was easily distracted, and he demonstrated impaired recent and remote memory.

The examiner diagnosed the Veteran with PTSD and mood disorder due to general medical condition, which is not service-connected, and assigned a GAF score of 43.  The Board notes that the examiner attributed most of the Veteran's psychiatric symptoms to his PTSD, but stated that his restricted affect and loss of interest may be partially due to and be minimally affected by his mood disorder.  "[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, for rating purposes, the Board will attribute the symptoms of the Veteran's mood disorder that cannot be completely attributed to that disorder to his PTSD.  

In summarizing the severity of the Veteran's disability, the examiner noted that the Veteran has difficulty interacting with family members and acquaintances, specifically noting that he is estranged from his siblings and has difficulty showing affection to the only family members with whom he has relationships-his wife and daughter.  Notably, the examiner also reported that the Veteran is retired by reason of a physical condition, but would have a great amount of difficulty relating appropriately to others in the workplace even if he were physically able to work.

VA treatment records dated March 2010 through April 2013 indicate that the symptoms the Veteran displayed during his July 2009 examination have been continuous and that he was assigned GAF scores that usually ranged from 43 to 50 during this time period, with one treatment record documenting a score of 55.  In an October 2011 statement, the Veteran's wife asserted that the symptoms of the Veteran's PTSD worsened, as he began to have nightmares on a nightly basis.  However, subsequent VA treatment records indicate that the frequency of the Veteran's nightmares decreased since that time and occur two to three times per week.

During the Veteran's July 2013 hearing, the Veteran and his representative recounted the Veteran's symptoms, as enumerated above.  The Veteran also stated that he has not worked since 1988 and that his PTSD symptoms and the incoherence caused by medications that he uses to treat symptoms of his PTSD would make it difficult for him to work as a truck driver, a job that requires keeping track of log books and dealing with the stress of traffic and interacting with other people.  He explained that he shies away from his family, has thoughts of losing control and hurting someone, has thoughts of suicide, and has flashbacks on a monthly basis.  The Board finds these reports highly probative in assessing the severity of the Veteran's impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a rating of 70 percent for the period from December 3, 2007, which is the date of the Veteran's outpatient VA mental health evaluation where it was demonstrated that an increase in disability occurred.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In assigning the 70 percent rating, the Board notes that the Veteran's PTSD has been productive of depression, road rage, communication problems, nightmares, flashbacks, problems at work, withdrawal and isolative behavior, sleep impairment, feelings of panic and distress, hypervigilance, an exaggerated startle response, suicidal thoughts, violent behavior, poor concentration, difficulty making decisions, lack of motivation to pursue former interests, blunted affect, anxious mood, impairment of recent memory and immediate recall, intermittent decrease in psychomotor activity, poor eye contact, abnormal speech, and impulsive behavior.  The Veteran's GAF scores, which fall in the range 41-50, indicate that the Veteran's disability picture best approximates a rating of 70 percent because this score range indicates that there is some impairment in communication and major impairment in several areas, such as work, family relations, and mood.

The Board finds that a rating in excess of 30 percent is not warranted for the period from May 7, 2007 to December 3, 2007, as June 2007 VA treatment records document the Veteran's reports that he was doing well and that some of his symptoms were improving at that time.  Thus, the evidence does not demonstrate that there was any ascertainable increase in disability during that time period. 

The Board finds that a rating in excess of 70 percent is not warranted for the period from December 3, 2007 because the Veteran's PTSD has not been productive of total occupational and social impairment and he has never demonstrated symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or similar.  While the Veteran has reported being irritable, the evidence does not show that the Veteran is in persistent danger of hurting himself or others because any evidence of his desire to harm those around him consists of isolated instances that are better approximated by a rating of 70 percent.

Thus, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

For the foregoing reasons, the Board finds that the disability picture that is presented by the entire record demonstrates that a rating of 70 percent, but no higher, is warranted for the period from December 3, 2007.  The preponderance of the evidence is presently against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because he has demonstrated serious impairment due to his PTSD, which has been productive of symptoms such as depression, communication problems, flashbacks, occupational deficiencies, isolative behavior, sleep impairment, hypervigilance, suicidal thoughts, violent behavior, lack of motivation to pursue former interests, blunted affect, anxious mood, impairment of recent memory and immediate recall, intermittent decrease in psychomotor activity, abnormal speech, and impulsive behavior-manifestations that are all contemplated by the rating criteria.  In any case, the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

III.  Entitlement to a TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran is only service-connected for PTSD, rated 70 percent disabling, effective December 3, 2007.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a). What remains to be determined is whether the functional impairment associated with this disability is of such nature and severity as to preclude substantially gainful employment. 

Post-service, the Veteran worked as a truck driver until he retired in 1988.  As previously acknowledged, the VA examiners who evaluated the Veteran July 2008 and July 2009 reported that the Veteran has behaved violently at work and although he is retired by reason of a physical condition, he would have a great amount of difficulty relating appropriately to others in the workplace even if he were physically able to work.  Also, the Veteran reported during his July 2013 hearing that his PTSD symptoms and the incoherence caused by medications that he uses to treat symptoms of his PTSD would make it difficult for him to work.  Specifically, his post-service occupation as a truck driver required him to be responsible for keeping track of log books and dealing with the stress of traffic and interacting with other people.  The Board finds that given the symptoms of the Veteran's PTSD, which includes poor concentration, impaired memory, road rage, isolative behavior, and violent behavior, this disability precludes his employment as a truck driver.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports a finding that the Veteran's service-connected disability prevents him from securing or following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Thus, given the evidence regarding the severity of the Veteran's service-connected PTSD and the other evidence of record indicating the Veteran's functional limitations due to his service-connected disability, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib, 733 F.3d at 1350.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for PTSD is granted for the period from December 3, 2007.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted for the period from December 3, 2007.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


